Citation Nr: 1548569	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for mitral valve prolapse. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is likely related to his active duty service. 

2.  The evidence of record preponderates against a finding that the Veteran's mitral valve prolapse was incurred and/or related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for a mitral valve prolapse disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

By a letter dated in March 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was advised of the evidentiary requirements for establishing service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claims was obtained by the VA and associated with the claims folder.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA and private medical treatment records, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.
While the Veteran was afforded a VA examination in connection with his claim for hearing loss, the Board notes that the Veteran was not provided a VA examination in connection with his claim for mitral valve prolapse.  In this regard, a medical examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but the following are present: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the evidence of record is such that the duty to provide a medical examination in connection with the Veteran's claim for mitral valve prolapse was not triggered.  As discussed more fully below, although the record demonstrates that the Veteran has a current diagnosis of that condition, there is no indication that that disability may be associated with service.  Thus, the Board finds that there is no requirement to obtain a VA medical examination concerning the Veteran's claim of service connection for mitral valve prolapse.  See id. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection can also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss and all forms of valvular heart disease, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish the elements of service connection "when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A. Bilateral Hearing Loss

The Veteran asserts that his hearing loss is a result of his in-service noise exposure.  See, e.g., Veteran's November 2011 Claim; Veteran's April 2013 Notice of Disagreement (NOD).  For the reasons set forth below, the Board concludes that service connection for bilateral hearing loss is warranted, as all three elements required for establishing service connection have been satisfied.  See Shedden, supra.  Accordingly, whether service connection for bilateral hearing loss on a presumptive basis is warranted need not be addressed.

First and foremost, the evidence of record demonstrates the presence of a current bilateral hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  In particular, the report of an August 2012 VA audiology examination shows that the Veteran's auditory thresholds at 2000, 3000, and 4000 Hertz were 50 decibels or greater in the right ear and that his auditory threshold at 4000 Hertz was 55 decibels in the left ear.  Thus, the existence of a current disability has been established.

Secondly, the Veteran has stated that he was exposed to excessive noise while he was in the performance of his Military Occupational Specialty (MOS) as a jet engine mechanic.  He explained that he was "right beside the engines while they went from idle to full throttle" and that the "noise was literally deafening."  See Veteran's November 2011 Claim.  He also stated that he wore earphones but that "[t]hey were for communication purposes, not for noise protection."  See id.  The Veteran's DD 214 Form reflects service in the United States Air Force as a jet engine mechanic, and he is competent to report such in-service incidents and exposures.  See 38 C.F.R. § 3.159(a)(2).  As such, the Board has no reason to dispute the Veteran's credible reports concerning in-service noise exposure, as his service as a jet engine mechanic would reasonably include regular exposure to loud noises from jet engines.  See 38 U.S.C.A. § 1154(a).  Thus, in-service noise exposure is conceded, thereby establishing an in-service incurrence of a disease or injury.

Lastly, regarding whether there is a nexus between the Veteran's current hearing loss and his in-service noise exposure, there are conflicting medical opinions of record.  In August 2012, the Veteran was afforded a VA audiology examination, where the VA examiner opined that "it is less likely as not that [the Veteran's] current hearing loss is related to and/or the result of his military service."  The VA examiner's opinion was based on evidence of "hearing within normal limits at enlistment and separation without any threshold shifts noted over that time even with VA conceded military noise exposure."  However, the Board notes that the law does not necessarily require evidence of hearing loss in service in order to establish service connection, as long as there is other evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In contrast, the Veteran underwent a private audiological examination in May 2014, where the private examiner opined that the Veteran's "hearing loss is obviously related to time spent in the service."  The examiner reasoned that the Veteran's "loss peaks at 4000 Hz . . . is indicative of a noise induced hearing loss" and "[i]t is well known the octave band analysis of jet engines is around 4000 Hz."  The examiner also added that the Veteran "did not work around any noise after the service and has always practiced good hearing conservation when using yard tools etc." 

In light of these two conflicting medical opinions, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is a result of his active duty service.  Therefore, the Board will apply the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  In accordance, in resolving the reasonable doubt in the Veteran's favor, the Board finds that the grant of service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b). 

B. Mitral Valve Prolapse

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service incurrence of a disease or injury and that his current mitral valve prolapse condition is related to service.  Accordingly, the Board concludes that service connection is not warranted, as two crucial elements for establishing service connection have not been shown.  See Shedden, supra.

First, the Veteran's VA medical treatment records contained in his Virtual VA file document a diagnosis of mitral valve prolapse in April 2011.  Also, this diagnosis is later confirmed in December 2011 after he presented with complaints of shortness of breath, tiredness, fatigue, coughing, and pain in the supramanubrial upon taking a deep breath.  See December 2, 2011, Addendum to "Cardiology-Outpatient-Consults" (in ruling out that the Veteran's shortness of breath was not cardiac in origin, the physician stated that his "[m]itral valve disease is not severe and is not causing elevated pressures within the heart").  As such, the Board finds that the Veteran has a current disability.  

Turning to the next crucial element for establishing service connection, in-service incurrence of an injury or disease, the Veteran has not alleged, and the evidence of record does not show that he suffered from mitral valve prolapse, let alone any type of heart disease during his military service.  A review of the Veteran's STRs dated from November 1965 to April 1969 show no complaints, treatment, or diagnosis of any heart disease and/or related cardiovascular symptoms.  In fact, the Veteran's STRs fail to indicate any sort of cardiac abnormality.  Upon separation in April 1969, the Veteran reported that he was in good health and denied having had any heart trouble, shortness of breath, pain or pressure in chest, palpitation or pounding heart, or any other illness or injury concerning his cardiovascular system.  Also, the Veteran's separation examination report reveals that he was clinically evaluated as normal at to the heart and vascular system.  

Additionally, the Veteran has failed to assert that he had mitral valve prolapse, let alone any heart disease and/or related symptomatology in service.  In actuality, the Veteran has failed to offer any theory or give any indication as to the in-service event and/or series of events that he attributes to his current mitral valve prolapse.  See Veteran's November 2011 Claim.  The Veteran has even stated that his mitral valve prolapse did not begin until 1986, more than 16 years after his active duty service.  See id.  Also, other than the Veteran's report that he was hospitalized once in October 2011 for his mitral valve prolapse (see December 1, 2011 "Cardiology-Cart Pre-Cath Assessment" Note), evidence of complaints, treatment, and diagnosis of mitral valve prolapse only first appear as of April 2011, almost 42 years following the Veteran's separation.  The Board finds that this evidence suggests that the Veteran did not in fact experience mitral valve prolapse or any symptomatology thereof in service or shortly thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Furthermore, while the Veteran's VA treatment records do demonstrate treatment and diagnosis of mitral valve prolapse, they do not mention or suggest in the slightest that his mitral valve prolapse had its onset in service and/or attribute such condition to his military service.  Thus, in-service incurrence of disease or injury cannot be established. 

As to the last crucial element of establishing service connection, nexus, there is no probative and competent evidence of record that establishes a causal relationship between the Veteran's current mitral valve prolapse and his military service.  Here, the Veteran's VA medical treatment records do not provide any indication that his current mitral valve prolapse is in any way connected to service, and the Veteran has pointed to no other evidence that makes that connection.  In finding that service connection for mitral valve prolapse is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, generally, etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make an etiological conclusion as to his mitral valve prolapse, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra.

In addition, the Board finds that there is no objective evidence that mitral valve prolapse manifested to a compensable degree within one year of the Veteran's separation from service.  As noted above, the record is devoid of any evidence that the Veteran's mitral valve prolapse began prior to 2011, or even 1986.  Consequently, service connection is not warranted for mitral valve prolapse on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no other competent evidence that the Veteran's current mitral valve prolapse was incurred and/or related to military service.  Also, neither the Veteran nor his representative has alluded to the existence of any such evidence.  In light of this lack of competent evidence, the weight of the evidence is against a finding of service connection for mitral valve prolapse.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for mitral valve prolapse must be denied.  See 38 U.S.C.A. §§ 1110; 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for mitral valve prolapse is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


